Citation Nr: 1015607	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to January 
1965.  

This matter initially came before the Board of Veterans' 
Appeals on appeal from a June 2003 rating decision by the RO.  

The Board remanded the matter to the RO in October 2006 and 
April 2009 for further development.  


FINDING OF FACT

The Veteran's service-connected hearing loss is manifested by 
no greater than Level II in the right ear and Level IV in the 
left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 including Diagnostic 
Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Here, the Board finds on review of the record that the 
provisions of VCAA have been met and substantially addressed 
in this appeal involving the Veteran's claim for a higher 
initial rating.  

The Veteran in this sense has been actively involved in 
rating process and is shown by his statements to understand 
the criteria required for a higher rating for his service-
connected disability.  

Moreover, because these matters have been subject to further 
development action taken by the Board in October 2006 and 
April 2009, the Veteran was afforded with an opportunity to 
submit evidence to support his claim and to appear for an 
additional VA examination to evaluate the current severity of 
his service-connected disability.  

Finally, at this time, the Board finds no basis in the record 
or assertion by the Veteran for undertaking further 
development in this case.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.  

In cases where the original rating assignment is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such "staged 
ratings" are not appropriate in this case because there is 
no evidence that the degree of hearing loss changed during 
the rating period.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2009).  

The June 2003 VA audiological examination notes findings 
corresponding with a noncompensable evaluation for bilateral 
hearing loss.  That examination revealed that the right ear 
had a 45 average decibel loss and the left ear had an average 
of 64 decibel loss.  Speech discrimination was 96 percent in 
the right ear and 94 percent in the left ear.  Based on these 
findings, the right ear had a Roman Numeral I loss and the 
left ear had a Roman Numeral II loss.  38 C.F.R. § 4.85 Table 
VI.  This translates to an evaluation of no percent.  
38 C.F.R. § 4.85 Table VII.  The test results did not meet 
the criteria in 38 C.F.R. § 4.86 for using the alternative 
method of evaluating exceptional patterns of hearing loss.  

The October 2009 VA audiological examination, the most recent 
of record, also shows findings corresponding to a 
noncompensable evaluation.  That examination revealed that 
the right ear had a 55 average decibel loss and the left ear 
had an average of 67.5 decibel loss.  Speech discrimination 
was 90 percent in the right ear and 76 percent in the left 
ear.  

Based on these findings, the right ear has a Roman Numeral II 
loss and the left ear has a Roman Numeral IV loss.  38 C.F.R. 
§ 4.85 Table VI.  This translates to an evaluation of no 
percent.  38 C.F.R. § 4.85 Table VII.  The test results did 
not meet the criteria in 38 C.F.R. § 4.86 for using the 
alternative method of evaluating exceptional patterns of 
hearing loss.  

Notations from the June 2003 and October 2009 VA examinations 
indicate that the VA examiners elicited information from the 
Veteran concerning the functional effects of his disability 
under the ordinary conditions of daily life as required by 
the applicable regulatory provisions.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10).  

The June 2003 examiner noted that the Veteran had the 
greatest difficulty with distant speech.  The October 2009 
examiner also noted difficulty with understanding speech 
without hearing aids but added that the new hearing aids were 
much better.  

An extraschedular rating is not appropriate in this case.  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler rating standards.  

The Veteran has not described any marked interference with 
employment due to his hearing loss disability, and there is 
no evidence of record to indicate anything exceptional about 
the Veteran's hearing loss compared to similarly situated 
veterans.  Thus, the schedular rating has been assigned 
appropriately.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  

Accordingly, the benefits sought on appeal are denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


